Citation Nr: 0827093	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in February 2006.  The veteran testified at a 
hearing before the Board in May 2008.  

The case was advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years after service, nor is bilateral hearing loss 
otherwise causally or etiologically related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in July 2004 and November 2004.  The letters predated 
the January 2005 rating decision which denied entitlement to 
service connection.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The Board acknowledges that the veteran's 
service medical records are not on file, aside from the 
veteran's separation examination.  Due to the missing service 
medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a report of VA 
examination performed in December 2004.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  


Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(24).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to bilateral hearing loss 
due to exposure to jack hammer noise and loud dynamite blasts 
while working in mines during his service with the Enlisted 
Reserve Corps from June 1943 to March 1944.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran's WD AGO Form 53-55 reflects that his military 
occupational specialty was mess sergeant.  His military 
qualifications included rifle.  His separation qualification 
record shows that his military occupational specialties 
included motorcyclist, cook and mess sergeant.  As a mess 
sergeant, he was in charge of a company mess hall, and he 
supervised 17 men in the preparation of food.   

The veteran's separation examination dated in May 1946 
reflects that no ear abnormalities were detected.  The 
veteran scored 15/15 bilaterally on the whispered voice test.

The veteran underwent a VA audiological examination in 
December 2003.  Speech recognition threshold scores were 68 
percent for the right ear and 60 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
55
80
90
95
LEFT
15
40
75
85
90

The veteran underwent a VA examination in December 2004.  He 
stated that bilateral hearing loss existed since 1944.  He 
reported that it occurred during exposure to jack hammer 
noise and loud dynamite blasts while working in a copper mine 
and a vanadium mine while in the Army in Bishop, California.  
He claimed that his duties during military service consisted 
of being a miner.  He also stated that he fired weapons with 
his right hand.  He denied using any hearing protection.  He 
reported that he did not require a hearing conservation 
program.  He stated that, following military service, he 
worked as a general laborer for 3 years without hearing 
protection and as a carpenter on high rise buildings for 15 
years without hearing protection, and denied entering hearing 
conservation programs.  He reported using a lawn mower 
without using any hearing protection.  He denied receiving 
any treatment for hearing loss at time of examination.  He 
stated that functional impairment included difficulty 
distinguishing words, as well as hearing conversation, his 
wife, the telephone, the television, background noise, and 
hearing when more than one person is talking.  He denied 
missing any time from work due to his condition.  

Speech recognition threshold scores were 54 percent for the 
right ear and 50 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 79 decibels and a left ear 
average of 83 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
55
75
90
95
LEFT
50
60
80
95
95

The examiner diagnosed bilateral moderate to profound 
sensorineural hearing loss.  The examiner opined that the 
jackhammer noise and dynamite noise were loud enough to cause 
permanent sensorineural hearing loss and therefore the claim 
of bilateral hearing loss is more likely than not caused by 
exposure to loud noise while in the military service.  

In June 2005, the veteran's neighbor, Dr. J.M. Mladinov, Jr., 
prepared a statement on behalf of the veteran. This doctor 
took issue with the noise from construction work being 
compared to that of dynamite charges set off in enclosed 
mines.  It was stated that the compression wave in an 
enclosed mine was far more dangerous than a hammer in an open 
space.  

In this case, the Board notes that the December 2004 VA 
examiner was aware of all of the veteran's reported history, 
including that of explosions from working in mines, firing of 
weapons, and various post-service occupations.  
Significantly, the examiner specifically concluded that the 
bilateral hearing loss was based on the veteran's claimed 
exposure to jackhammer and blast noise in service.  However, 
there is no credible factual basis to support the claimed 
jackhammer and blast noise exposure associated with the 
veteran's service.  The Board recognizes that the Court has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  As 
verified by his WD AGO Form 53-55, his period of active 
service began March 1944, and this official document lists no 
reference to prior occupational specialty working in mines.  
This document does list that the veteran was in the inactive 
Enlisted Reserve Corp (ERC) from June 1943 to March 1944, 
with no reference to the particular work.  Subsequently, the 
Separation Qualification Record associated with active duty 
also contains no reference to mine working, though this 
document appears very comprehensive in discussing the 
veteran's multiple in-service specialties as well as his 
preservice civilian occupations, including the studying of 
woodworking, Spanish, typing and social sciences.  Moreover, 
at the time of the separation examination in May 1946, 
hearing was normal and again there was no documentation of 
exposure to loud noise or of hearing problems.  Consequently, 
the Board must reject the current recitation provided many 
decades after service in favor of the contemporaneous 
documentation and lack of medical findings associated with 
active duty that wholly contradict the veteran's recent 
history.  As such, the medical opinions that tend to link a 
post-service hearing loss to the noise trauma described from 
jackhammer and dynamite must also be rejected.  Id.      

Additionally, the Board notes that the lack of any evidence 
of continuing bilateral hearing loss for over 57 years 
between the period of active duty and the evidence showing 
hearing loss is itself evidence which tends to show that no 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for hearing loss may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  

The Board has considered the veteran's own lay 
statements/testimony to the effect that his bilateral hearing 
loss is causally related to his active service; however, it 
is noted that the veteran has not been shown to have the 
medical expertise necessary to render an opinion as to when a 
hearing disability under 38 C.F.R. § 3.385 first arose.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


